Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed November 18, 1977, upon his conviction of attempted criminal sale of a dangerous drug in the third degree, upon his plea of guilty, the sentence being a term of imprisonment with a minimum of two years and a maximum of six years. Sentence modified, as a matter of discretion in the interest of justice, by deleting therefrom the minimum period of incarceration. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Titone, J. P., Suozzi, Rabin and Gulotta, JJ., concur.